Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because, the claims taken as a whole are directed to an abstract idea without significantly more.
The claim recites a computer program product comprising instructions for purification of oil which can be incorporated into a processer control system. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the Abstract idea of utilizing mathematical equations or algorithms, as well as the Abstract idea of comprising mental steps, for making instructions which can be based on either generic computerized or subjective human determinations and observations, without significantly more, according to Step One of the October 2019 Update to the 2019 Revised Patent Subject Matter Eligibility Guidance.
The main Inventive Concept of the invention are drawn to the Judicial Exceptions, according to evaluation of the claim under Step 2A, Prong One, of the Guidance of being based on mathematical algebraic expressions and relationships, and based on performing mental steps or determinations which can be performed 
 The Detailed Description of the instant Specification describes the above method steps, see in particular, page 16, lines 4-6 of the Specification correlating the method steps to algebraic expressions regarding comparison of qualitative or quantitative values.
Additionally, interpretation of the claim in view of the description in the Specification, suggests the instructions as being performable or executed by any processor or control system, not giving any details of how the computer program product is integrated into any specific component of the control system, with connections between the control system and flow control mechanisms of pumps, valves and sensors not being shown and optionally based on any wired or wireless connections (Specification at page 2, line 31-page 3, page 8, line 29-page 9, line 2, and page 18, lines 25-27).
The claim, taken as a whole, has also been evaluated under Step 2A, Prong Two, of the Guidance as to whether the Judicial Exceptions have been integrated into a Practical Application. It has been determined that the claim, taken as a whole, has not integrated the abstract ideas or judicial exceptions into a practical application, because the claims merely apply the Judicial Exceptions to any generic computer, microprocessor or other data handling device.
Thus the claims do not contain any meaningful limitation of scope, to narrow the purported invention to a particular control system and do not impose any meaningful 
As required by Step 2B of the October 2019 Update to the Guidance, the claim has also been evaluated as to whether the additional claim elements of the processor and control system results in the claim, as a whole, amounting to significantly more than the recited Judicial Exception. The claim does not specify any details of the control system.
 The claim, taken as a whole, thus is not patent eligible.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/607,975 in view of Gallo et al PGPUBS Document US 2009/0078632 (Gallo) and Colby patent 3,069,017. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘975, taken in combination, commonly recite a system, and corresponding method, comprising providing of; oil feed tank, at least one sedimentation tank, at least one sludge phase outlet, at least one oil or sludge phase sensor for detecting presence of oil or sludge phase; separation aid mixer or dosing device, and filter for filtering recovered oil phase. 

The claims of ‘975 differ from the instant claims by requiring such filter being a depth filter. However, Colby patent 3,069,017 teaches to purify lubricating oils from dirt or solid particles, i.e. “sludge” with such depth filter (column 1, lines 8-37 and column 2, lines 8-47 because of the properties of such filter enabling high flow rates of the oil stream therethrough with attendant high contaminant removal. The instant Specification at page 16, 1st paragraph suggests such depth filter in recitations of a filter module that 
Instant claim 21 and claim 26 of ‘975 also include similarly worded, corresponding recitations of a computer program product comprising instructions to be executed in a processor of a control system.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous in that it is unclear whether or not in the clause describing the advanced sedimentation tank, is explicitly reciting the “sludge tank (143)” as a positively recited, as a component of the system, or is merely reciting connectability of the at least one sludge phase outlet to such sludge tank. Also recitations of “at least one feed tank”, “at least one basic sedimentation tank” and “at least one advanced sedimentation tank” (respectfully singular or plural) are inconsistent with subsequent respective recitations of “the feed tank”, “the basic tank” and “said advanced 
Hence, it is also unclear whether there are recited one or more sludge phase outlet and one or more oil phase outlets (total) for the at least one basic sedimentation tank, or instead a respective sludge phase outlet and oil phase outlet for each basic sedimentation tank present, and similarly unclear whether there are recited, one or more sludge phase outlet, corresponding sludge tank or sludge tank connectability and one or more oil phase outlets (total) for the at least one basic sedimentation tank, or instead a respective sludge phase outlet, corresponding sludge tank or sludge tank connectability and oil phase outlet for each basic sedimentation tank present.
It is also unclear whether each of the at least one advanced sedimentation tank sludge phase inlet, is connected to a respective, corresponding, one of the at least one basic sedimentation tank sludge phase outlet, or if the claim reads on the option of there being a different number of advanced sedimentation tanks than basic sedimentation tanks with alternative connections between one or more inlets and one or more outlets.
  In claim 2, “said advanced sedimentation tank” lacks antecedent basis and is inconsistent with “at least one advanced sedimentation tank” of claim 1 and “if it is an oil phase or sludge phase” is vague and indefinite as to what substance “it” refers to.
In claim 3, “the advanced sedimentation tank” lacks antecedent basis and is inconsistent with “at least one advanced sedimentation tank” of claim 1 and “such that it will always be provided in the sludge phase” and “such that it will always be provided in the oil phase” are vague and indefinite as to what substance “it” refers to, and also ambiguous as to whether the sensors which are always in the oil and always in the 
In claim 4, it is ambiguous as to whether the recited position of the at least one phase outlet refers to singular or at least one outlet for reach respective tank, and whether the outlet position(s) has/have discrete, fixed or movable locations, or if alternatively un-claimed valves or pumps may be present to assure respective upper or lower levels of oil and sludge phases in the tank(s); also “percentage of the content” and “the rest of the content” lack antecedent basis (could such quantity include substances or phases other than oil and sludge?); also “the basic sedimentation tank” lacks antecedent basis and is inconsistent with “at least one basic sedimentation tank” of claim 1. The recitation of “the at least one basic sedimentation tank” is inconsistent with recitations of “the basic sedimentation tank”. Recitation in line 2 of “at least one oil phase outlet” is inconsistent with recitation of “the oil phase outlet” at the end of the claim.
In claim 5 “sensors, pumps and valves in the system” is vague and indefinite as to location of the components in the tanks, inlets and outlets of the system as well as to type of sensors employed. Again, “the rest of the content” lacks antecedent basis (could such quantity include substances or phases other than oil and sludge?); and the recitation of “the at least one basic sedimentation tank” is inconsistent with recitation of “the basic sedimentation tank”.
In claim 6, “the at least one sensor in the advanced sedimentation tank” lacks antecedent basis and is inconsistent with recitation of “sensors” in claim 5 which doesn’t 
In claim 7, “the advanced sedimentation tank” lacks antecedent basis and is inconsistent with “at least one advanced sedimentation tank” of claim 1.
In claim 8, it is unclear whether the recited separation aid and oil refer to the same substances, and to the “separation aid introducing device” introduced in claim 1, it is unclear whether “at least one sensor” is encompassed in the “sensors” introduced in claim 5 and “the advanced sedimentation device” lacks antecedent basis and is inconsistent with “at least one advanced sedimentation tank” of claim 1 and “the sensor output” lacks antecedent basis and is ambiguous as to which of the sensors introduced in claim 5 are referenced.
In claim 9, “at least two basic sedimentation tanks” is inconsistent with recitation of “at least one basic sedimentation tank” in claims 1 and 5 and it is unclear whether the tanks recited in claim 9 are encompassed by such “at least one basic sedimentation tank”.
In claim 10, it is unclear whether and how the “at least one oil phase outlet” correspond to the “at least one product tank” (is there a separate tank(s) for each oil phase outlet and each sedimentation tank”.
In claim 13, “the at least one advanced sedimentation tank” is inconsistent with “the advanced sedimentation tank”.
In claim 14, it is unclear whether “to at least one basic sedimentation tank” refers to the same tank(s) as the initially recited “at least one basic sedimentation tank”; plural recitations of “the basic sedimentation tank” lacks antecedent basis and are inconsistent 
In claim 15, it is unclear what substance is referred to by “if” it is” (does “it” encompass substances other than oil and sludge?), “the level” lacks antecedent basis and “the advanced sedimentation tank” lacks antecedent basis and are inconsistent with “at least one advanced sedimentation tank” in claim 14 (is there an oil phase outlet for each respective one of the advanced tank(s)?).
In claim 16, “percentage of the content” and “the rest of the content” lack antecedent basis (could such quantity include substances or phases other than oil and sludge?); also “the basic sedimentation tank” lacks antecedent basis and is inconsistent with “at least one basic sedimentation tank” of claim 14.
In claim 17, “the advanced sedimentation tank” lacks antecedent basis and are inconsistent with “at least one advanced sedimentation tank” in claim 14 (is there an oil phase outlet for each respective one of the advanced tank(s)?).
In claim 20, “the basic sedimentation tanks” lacks antecedent basis and is inconsistent with “at least one basic sedimentation tank” in claim 14.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al PGPUBS Document US 2009/0078632 (Gallo) in view of Furness et al patent 4,226,714 (Furness). Paragraph numbers of the Specification relied upon in Gallo and other US PGPUBS Documents, in this and other 35 U.S.C. rejections in this office action are identified with “[ ]” symbols. For claim 1, Gallo discloses:
A system for purification of oil, said system comprising:
at least one feed tank 126 comprising oil to be purified [0018-0020];
a separation aid dosing device 140a-d with dosing pump [0024-0027, 0036, 0037-0040];
at least one basic sedimentation tank, comprising at least one inlet connected to the feed tank and to the separation aid dosing device for receiving oil to be purified and separation aid ‘skid comprising decanter 114 or tank 148 [0018, 0028-0030, 0046-0050], 

at least one advanced sedimentation tank 146 comprising at least one sludge phase inlet connected to the at least one sludge phase outlet of the at least one basic sedimentation tank [0046-0051],
said advanced sedimentation tank further comprising at least one sludge phase outlet [0049, discharge], 
connected to a sludge tank 150, 
and at least one oil phase outlet to centrifuge 160 [0049-0050].
The claims differ from Gallo by requiring the system to also comprise at least one sensor in the advanced sedimentation tank for detecting the presence of an oil phase or a sludge phase. Furness teaches a system for separating oil from solids for recovery of an oil product comprising at least one sedimentation tank having such sensor for detecting presence or location of oil and solid phases (figure 1, interface level sensing device and probe, column 3, line 52-column 4, line 31 and column 5, lines 10-51). It would have been obvious to one of ordinary skill in the oil purification arts to have augmented the Gallo system, by providing such sensor for detecting in the oil phase presence or location, as taught by Furness, to enable control of flow rates of oil/solids or sludge mixture into the tank and oil and sludge or solids out of the tank, to better assure that only oil flow out of the oil-designated outlet and only sludge flow from the designated sludge outlet, so as to provide a reliably purified oil recovery product.
Gallo further discloses:

at least one product tank connected to at least one oil phase outlet from the at least one basic sedimentation tank for claim 10.
For claim 5, Gallo and primarily Furness together suggest a control system (31) connected to sensors, pumps and valves in the system and configured for controlling flows in the system in dependence of sensor signals, predefined settings and possibly also user input (Gallo at [0027, see VFD control panel] and see Furness at column 5, lines 10-28 regarding a control system comprising a mass flow controller as well as column 5, lines 38-51 regarding additional bias control and sump level controller),
wherein said control system and is configured for controlling a removal of an oil phase from the at least one basic sedimentation tank after sedimentation of a sludge phase to a bottom part of the basic sedimentation tank, said sludge phase comprising the separation aid together with impurities from the oil, said control system further being configured for controlling transfer of the rest of the content in the basic sedimentation tank comprising the sludge phase to the at least one advanced sedimentation tank for claim 5; and
the control system being configured for removing the oil phase out from the advanced sedimentation tank in dependence of an output from the at least one sensor .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al PGPUBS Document US 2009/0078632 (Gallo) in view of Furness et al patent 4,226,714 (Furness), as applied to claims 1, 4, 5 and 10 above, and further in view of Burns patent 5,587,065. Gallo further implies there necessarily being an oil phase outlet to obtain the separated oil product from the advanced sedimentation tank [0049-0051], while Furness teaches a sedimentation tank for separating sludge or other solids from oil, having an interface sensor to determine whether oil or solids are present at approximately mid-level of the tank (column 3, line 52-column 4, line 31 and column 5, lines 10-51).
For claim 2, the claim differs by requiring the advanced sedimentation tank, comprising a sensor at substantially the same level as the oil phase outlet. Claim 2 requires such sensor as configured for detecting whether an oil or sludge phase is present at such level. Such sensors and sensor locations are taught by Burns at figure 6 and column 6, line 38-column 7, line 22, sensors 602, 603 in vessel 201). It would have been further obvious to have additionally modified the system of Gallo as modified by Burns, to more accurately and continuously optimize inlet and outlet flow rates to and from the sedimentation tank, in response to changing concentrations and flow volumes of the oil and sludge or solids mixture being separated, and prevent entrainment of sludge in the oil phase removed from the tank, or of oil in the sludge phase removed from the tank.
		ALLOWABLE SUBJECT MATTER

Claim 3 would distinguish in view of recitation of the advanced sedimentation tank comprising at least three sensors, including sensors at respective positions of being always in the sludge phase, at the same level as the oil phase outlet and being always in the oil phase.
Claim 6 would distinguish in view of recitation of the control system being configured for controlling the removal of an oil phase out from the advanced sedimentation tank based on output from a sensor in such tank after sedimentation of sludge phase to bottom part of such tank, with Gallo teaching in [0049] that the liquid portion separated from the sludge in such advanced sedimentation tank provides continuous flow, thus teaching away from the combination of limitations..
Claim 7 would distinguish over all of the cited prior art in view of recitation of stopping the removal of a sludge phase from the advanced sedimentation tank based on output of the sensor at the level of an oil phase outlet indicating there being an oil phase instead of previous sludge phase at the level of oil phase outlet. The prior art as a whole indicates sludge phase either being continuously withdrawn or based on buildup of sludge to a level well below the level of the oil phase outlet in the sedimentation tank.
Claim 8 would distinguish, at least, because of recitation of waiting for a sludge phase comprising separation aid together with impurities from the oil to sediment to 
Claim 9 would distinguish in view of recitation of removal of oil phase from at least two basic sedimentation tanks timed such that one tank is receiving new oil to be purified while oil phase is removed from another sedimentation tank.
Claims 11-12 would distinguish in view of recitation of a filter module being connected to the at least one oil phase outlet. The prior art instead suggests purified oil from such oil phase outlet being directed to a centrifuge for centrifugal separation to separate water from the oil.
Claim 13 would distinguish in view of recitation of two sludge phase outlets provided at different levels in the bottom part of the advanced sedimentation tank, both connected to the at least one sludge tank. The applied prior art and other prior art made of record only suggests single solids or sludge outlets from sedimentation tanks.
Claims 14-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent claim 14 would distinguish over the closest prior art, deemed to encompass the prior art applied against claims 1-6 and 10 above in view of the recitation of waiting for the sludge phase to sediment in the bottom part of the advanced sedimentation tank, the sludge phase in the bottom part of the advanced sedimentation tank comprising the separation aid and impurities from the oil, and in view of reciting the control system as removing oil phase from advanced sedimentation tank in dependence upon detecting presence of oil or sludge phase by at least one 
Claim 21 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action. Claim 21 would distinguish similarly to claim 14 in view of requirement to incorporate the method of claim 14 including the control system detecting, by at least one sensor in the advanced sedimentation tank, the presence of an oil phase or a sludge phase in at least one position of the advanced sedimentation tank and waiting for sludge phase comprising separation aid and impurities from the oil to sediment in the bottom part of the advanced sedimentation tank.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
07/23/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778